DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Publication No. 15/871,337, hereinafter Chou) in view of Majneri (U.S. Patent No. 2,276,853, hereinafter Majneri) and McGay (U.S. Patent No. 3,136,130, hereinafter McGay).
	The instant applicant is a continuation in part of U.S. Publication No. 15/871,337.  Figure 1 is listed as “Prior Art” making it applicant admitted prior art.  
	With respect to Claim 1, Chou discloses (see fig 1) a high pressure gauge comprising: a body [10], a support [20] connected with a bottom of the body [10], a film [30] defined between the body and the support [20], a cylinder [40] contacting with and located on the film [30], an indicator [50] mounted on the cylinder [40], a screw element [60] screwed with and located below the bottom of the cylinder [40], a stud [70] connected with a bottom of the support [20], and a push post [80] passing through the stud [70] to abut against the screw element [60], wherein the stud has a channel [see annotated fig below] through which the push post [80] passes, and the stud [70] has a seal ring [see annotated fig 
	 Chou does not mention if the central disc is made of deformable material and does not disclose that the push post includes a C retainer engaged on an extension of the push post, and the C retainer is defined between the screw element and the stud, when the push post moves, the C retainer abuts against the stud, an auxiliary ring is received in the channel, located above and contacts with the seal ring and the extension of the push post, wherein the auxiliary ring is made of wear-resistant hard material, the seal ring is concave, and the auxiliary ring is convex, such that when the auxiliary ring is inserted to the seal ring, the seal ring is forced by the auxiliary ring to reduce a contact area of the seal ring with the push post.
	Majneri shows a C retainer 26, see fig 2 and a second auxiliary ring 33.  
	McGay shows using a flexible rubber seal 252, see column 6, lines 58-59.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  to modify Chou such that the central disc is made of deformable material for the benefit of creating a good seal and that the push post includes a C retainer engaged on an extension of the push post, and the C retainer is defined between the screw element and the stud, when the push post moves, the C retainer abuts against the stud, an auxiliary ring is received in the channel, located above and contacts with the seal ring and the extension of the push post, wherein the auxiliary ring is made of wear-resistant hard material, the seal ring is concave, and the auxiliary ring is convex, such that when the auxiliary ring is inserted to the seal ring, the seal ring is forced by the auxiliary ring to reduce a contact area of the seal ring with the push post for the benefit of preventing the push post from being removed from the stud.


    PNG
    media_image1.png
    846
    986
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855